DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/181,444 application filed February 22, 2021, which is a continuation of U.S. Patent Application Serial No. 16/646,763, filed March 12, 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, isolated silanol groups has been interpreted as “<2.5 groups per nm2” [see bottom of page 13 of the instant specification; see also page 15 in the same].  Alternatively, isolated silanol groups has been interpreted as having “by infrared spectroscopy…a narrow absorption peak at 3730-3750 cm-1” [see page 15 of the instant specification].  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 13, 16, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    96
    175
    media_image1.png
    Greyscale
With respect to claim 2, said claim recites “…the formaldehyde or a suitable source of formaldehyde is of formula (I) as defined below:
where R5 is methyl and 
R6 is H; 
X is 0; 
m is 1; and 
n is any value between 1 and 20 or any mixture of these.”  First, the compound of formula (I) is not formaldehyde.  The compound of formula (I) can only be a suitable source of formaldehyde.  Last, it does not appear possible for n to be a mixture of any value between 1 and 20.  The compound depicted by formula (I) is univariate in terms of n. 
With respect to claim 11, said claim recites “calcining the catalyst formed in step iii.”  However, there does not appear to be a catalyst prepared in step iii (of claim 7).  Perhaps, claim 8 should be amended to recite “…step iv. of treating the calcined modified silica with a catalytic alkali metal to impregnate the modified silica with the catalytic metal to form the catalyst,” and claim 11 should be amended to recited “calcining the catalyst formed in step [[iii]] iv.” 
With respect to claim 13, said claim recites “the step of decreasing the concentration of the silanol group prior to treatment with the modifier metal compounds by calcination treatment, chemical dehydration or other suitable methods.” It is not clear whether the decreasing step leads to the “silica support with isolated silanol groups” and, consequently, is a more detailed recitation of the providing step in instant claim 7 or if the decreasing step is conducted after said providing step thereby yielding a silica support with decreased silanol groups compared to the silanol groups of the silica support with isolated silanol groups.
Regarding claims 16 and 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, with respect to claim 16, the recitation of “able” introduces uncertainty because it is not clear whether the nitrogen or oxygen is actually associated with 5 or 6 membered rings.
The term “decrease” in claim 25 is a relative term which renders the claim indefinite. The term “decrease” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Decrease means to grow progressively less or diminish in size, amount, number, or intensity.  Therefore, decrease requires something for comparison so as to determined that there exists growth that is progressively less or a diminishment.  It is not clear what that something is in the claim.  Consequently, the metes and bounds of the claimed invention cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that “the catalytic metal is at least one or more alkali metal.”  However, claim 8 from which 10 depends recites “a catalytic metal,” wherein it is well known that the article “a” means “any” or “one or more,” wherein any means “one, some, or all indiscriminately of whatever quantity.”  Therefore, claim 10 does not further limit claim 8.  Claim 11 appears to recite that the calcined catalyst has been calcined.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma et al (WO 2013/022095 A1).
With respect to claims 1 and 6, Corma et al discloses “a production method for a compound represented by formula (II) characterized by reacting a compound represented by formula (I) with at least one selected from the group consisting of formaldehyde, methylal, 1, 3, 5-trioxane and paraformaldehyde, in the presence of a catalyst comprising a calcined product obtained by calcination of hydrotalcite. Thus enabled is the high-yield production of a methacrylic acid compound” [abstract; see also Table 1, specifically, the ], wherein formula (II) is 

    PNG
    media_image2.png
    112
    339
    media_image2.png
    Greyscale
and formula (I) is 

    PNG
    media_image3.png
    85
    324
    media_image3.png
    Greyscale
and “R1 represents a hydrogen atom, an alkyl group, or an acyl group” [see top of page 2 of translation].  
correspond to the carboxylic acid of the instant application.  The compound represented by formula (I) corresponds to the carboxylic acid of the instant application.  Corma et al discloses that a catalyst for the preceding may be dissolving “[z]irconium oxychloride octahydrate…(0.644 g, 0.0020 mol)…in water to obtain a 200 mL aqueous solution. To the obtained aqueous solution, 10.00 g of silica gel [SiO2] was added and stirred at room temperature for 4 hours. After stirring, water was distilled off using a rotary evaporator, and the resulting solid was dried overnight at 120 ° C. in an air atmosphere. 9.80 g of the obtained dried product was added to an aqueous solution in which 0.516 g (0.0016 mol) of cesium carbonate [Cs2CO3] was dissolved in water to make 200 mL, and stirred at room temperature for 4 hours. After stirring, water was distilled off using a rotary evaporator, and the resulting solid was dried overnight at 120 ° C. in an air atmosphere. The obtained dried product was calcined at 450 ° C. for 3 hours in an air atmosphere, and the cesium-zirconium-containing silica catalyst (R2) having a cesium content of 3.9 wt% and a zirconium content of 1.2 wt% )” [Comparative Example 2].  The silica gel treated with zirconium oxychloride corresponds to the modified silica support of the instant application, wherein said zirconium oxychloride corresponds to the monomeric and/or dimeric modifier metal cation source.  With respect to the latter, note the requirement in instant claim 7: “…contacting the silica support with a monomeric and/or dimeric zirconium…modifier metal compound…” and the limitation of instant claim 23: “wherein the modifier metal compound is in the form selected from…zirconium oxychloride.”  Therefore, the zirconium oxychloride is an obvious monomeric and/or dimeric modifier metal cation source.   The cesium taught by Corma et al corresponds to the catalytic metal on the modified silica support.  
With respect to claim 3, the compound represented by formula (I) may obviously correspond to either propionic acid or methyl propionate.
With respect to claims 4 and 5, Corma et al discloses “formaldehyde is preferable as the formaldehyde compound. The formaldehyde compound may be used as it is, as an aqueous solution, as an organic solvent solution, or as a mixed solvent solution of water and an organic solvent.  Examples of the organic solvent include methanol, ethanol, propanol, isopropanol, n-butanol, s-butanol, t-butanol, n-pentanol, n-hexanol, n-octanol, 2-ethylhexanol…” [see last two paragraphs on page 2 of translation].
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis et al (US 5,069,816).
With respect to claims 24 and 26, DeSantis et al discloses “[a] hydrophilic zirconium and silica or silicate-containing hydrogel including surface silanol groups such that such hydrogel has a surface hydroxyl content greater than about one OH group per nm2” [claim 6] in which “[i]n accordance with the present invention, however, a zirconium compound is utilized to produce the zirconium silica hydrogels of the present invention, preferably in a substantially pure form. As is mentioned above, the integration of zirconium into the structure of these siliceous materials, such as the hydrogels discussed herein, provides the novel compounds of this invention. It has thus been found that the presence of zirconium adds significantly to many of the most desirable properties of these compounds in the commercial environments where they are most widely utilized” [column 10, lines 30-36], wherein “[t]he various zirconium salts which can be used can include…zirconium oxychloride, zirconium hydroxychloride, and other such salts” [column 11, lines 18-24].  Note that “greater than about one OH group per nm2” includes “<2.5 groups per nm2” [see discussion above in Claim Interpretation].  Thus, while DeSantis et al does not explicitly disclose that the adsorbed modifier metal atoms are “sufficiently space apart,” it is the position of the Office that since the modifier metal atoms spacing overlaps that disclosed in the instant specification, the zirconium and silica hydrogel of DeSantis et al meets the recited limitation concerning spacing to prevent oligomerization and trimerisation.  Note that DeSantis et al particularly discloses “[i]n another embodiment hereof, as noted above, one of the various forms of hydrophilic silica or silicate-containing compounds discussed above, such as silica hydrogels, precipitated silica, perlite, diatomaceous earth, etc., can be used as a starting material to provide a hydrophilic zirconium and silica or silicate-containing compound having unexpectedly improved stability. In accordance with this method the particular source of silica is combined with a zirconium compound, such as zirconium oxide, but preferably a zirconium salt, such as zirconium chloride, zirconium oxychloride, zirconium hydroxychloride, zirconium sulfate, zirconium orthosulfate, zirconium carbonate, zirconium nitrate, and zirconium acetate. This contacting step includes intimately blending these components, either in a dry blended form, in an aqueous medium, or in the presence of non-polar solvent, such as kerosene, mineral oil, etc. The mixture is then reacted at temperature of from about 100 to 400o C., and preferably from about 150 to 200o C. to form the stabilized hydrophilic zirconium and silica or silicate-containing compounds hereof.  While not being held to any particular theory, it is believed that the increased stability and performance of these zirconium stabilized silica compounds is due to the presence of zirconol groups available for bonding at the surface of these silica compounds. More specifically, the silica compound set forth below can react with hydrophobic compounds, such as the organosiloxanes, for example, at the --OH sites through a condensation or dehydration-type reaction” [column 12, line 59 to column 13, line 11].  Also, the reference discloses “zirconium silica hydrogels in accordance with the present invention were produced by combining three parts SiO2 as ‘D’ grade sodium silicate…with one part ZrO2 in the form of zirconium oxychloride…In this manner, a gel was produced, and with mixing a slurry was produced “ [see Example 1 and compare to Example 3 in the instant specification where a slurry of silica and Zr(acac)4 is agitated].  Thus, it is also the position of the Office, absent evidence to the contrary, that since the slurry production methods are similar at least some of the zirconium is adsorbed. 
With respect to claim 25, see discussion of labile and non-labile ligands below and recall the spacing taught by the reference.
Claim(s) 7-12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morell (WO 2009/003722 A1) or, alternatively, as being unpatentable over DeSantis et al (US 5,069,816) in view of Morell.
Reference is made to the preceding discussion of DeSantis et al.  Note that the teaching of “greater than about one OH group per nm2” corresponds to the isolated silanol groups limitation in instant claim 7 and the silanol groups per nm2 in instant claim 18 [see discussion above in Claim Interpretation].
DeSantis et al does not appear to disclose the recited calcining step in instant claims 7 and 11.
However, Morell, which is concerned with “a method of making a catalyst, particularly an inorganic oxide supported catalyst…[that is] useful for catalyzing the aldol condensation of propionic acid or propionic ester to methacrylic acid” [paragraph 0007] discloses “[a]s mentioned above with respect to silica embodiments, the inorganic oxide component may be a co-gel. In this event, the step of forming the co-gel involves combining an alkali metal oxide, e.g., silicate when the inorganic oxide is silica, a mineral acid, and a source of a second metal to form a hydrosol and allowing the hydrosol to set. In one co-gel embodiment, the mineral acid may be first mixed with the source of the second metal to form a mixture, which is then combined with the alkali metal oxide. Alternatively, the second metal source may be intermixed with the mineral acid and alkali metal oxide solution via a separate stream.  The second metal may, under some conditions, serve to stabilize the catalyst in operation and also might serve to improve the catalytic activity. Such metals include zirconium…Methods for preparing silica-zirconia co-gels are well-known in the art and some such methods are described in U.S. Pat. No. 5,069,816, incorporated herein by reference” [paragraphs 0013-0015].  Morell further discloses “the catalyst is dried to less than 5% by weight moisture. Either in the same unit or in a separate unit, the dried component may then be calcined” [paragraph 0023].  Note that the support is an inorganic oxide [see, e.g., the title of Morell].  Therefore, it is expected that the calcining converts the zirconium on the surface to an oxide form, absent evidence to the contrary.
At the time of the effective filing date of the invention, it would have been obvious to combine the teachings of DeSantis et al with Morell in order to provide a stable and highly active catalyst for aldol condensation reactions, and the invention as a whole would have been prima facie obvious. 
With respect to claims 8 and 10, Morell teaches “the catalytic metal may be one or more of the alkali and/or alkaline earth metals” [paragraph 0021].  Applicant is also reminded that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” [In re Burhans, 154 F.2d 690, 69 USPQ 330].  Thus, while Morell teaches impregnation of the support prior to calcination, calcination prior to impregnation would have been obvious absent evidence of new or unexpected results.
With respect to claims 9, 19, and 22, since the slurry production methods are similar it is expected that the adsorption rates are similar as well, absent evidence to the contrary, and that the zirconium is dispersed onto the internal and external surfaces of the silica source.  Additionally, the zirconium oxychloride would appear to be equivalent to 100% of the modifier metal in the modifier metal compounds are in monomeric and/or dimeric compounds when contacted with the silica support.
With respect to claim 12, the aforementioned drying taught by Morell corresponds removing step.
With respect to claims 14 and 15, note the solvents taught by DeSantis et al discussed above.  Such renders obvious the recited solution.  Recall, said solvents include kerosene and mineral oil.
With respect to claims 16 and 17, it is the position of the Office that the oxygen in zirconium oxychloride is otherwise able to form 5 or 6 membered rings.  Additionally, it is well known in the art that labile is a term descriptive of a substance that is inactivated by high temperature or radiation.  Therefore, non-labile is descriptive of a substance that is activated by high temperature.  Note that DeSantis et al discloses “[t]he mixture is then reacted at temperature of from about 100 to 400o C., and preferably from about 150 to 200o C. to form the stabilized hydrophilic zirconium and silica.”   The high temperature of 100 to 400o C appears to activate the oxychloride ligand resulting in the formation of ZrO2.  Thus, the oxychloride corresponds to the non-labile ligand of the instant application.
With respect to claim 20, recall the DeSantis et al discloses “[t]his contacting step includes intimately blending these components, either in a dry blended form, in an aqueous medium…”  The disclosure of a dry blended form renders obvious drying the source of silica.
With respect to claim 21, note the teaching of hydrogel by DeSantis et al discussed above.  Compare to page 5 of the instant application: “[t]he silica support is generally in the form of a silica gel, more typically, a xerogel or a hydrogel.”


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references appears to disclose “[a] method of producing an ethylenically unsaturated carboxylic acid or ester, comprising the steps of contacting of formaldehyde with a carboxylic acid or ester in the presence of catalyst and wherein the catalyst comprises a modified silica support…,” wherein the suitable source of formaldehyde is a compound defined by formula (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
September 9, 2022